20-01185-mew       Doc 4     Filed 08/04/20 Entered 08/04/20 01:06:59      Main Document
                                          Pg 1 of 8



WAYNE GREENWALD, P.C.
Attorneys for Plaintiff
Summa Capital Corp.
475 Park Avenue South - 26th Floor
New York, NY 10016
212-983-1922
By: Wayne M. Greenwald

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X
In re:                                                      Case No. 08-12667 (MEW)

               BOAZ BAGBAG,                                   Chapter 7

                               Debtor.
________________________________________
SUMMA CAPITAL CORP.,

                      Plaintiff,                              Adv. No. 20-02285(MEW)
       - against -

BOAZ BAGBAG,

                       Defendant.
----------------------------------------------------------X

                  SUMMA CAPITAL CORP., ‘s OBJECTION
              TO BOAZ BAGBAG’S MOTION SEEKING ORDERS
               DISMISSING THIS ADVERSARY PROCEEDING,
                    WITH POINTS AND AUTHORITIES


TO: HON. MICHAEL E. WILES
    UNITED STATES BANKRUPTCY JUDGE

      Summa Capital Corp., the Plaintiff (“Summa” or the “Plaintiff”), by its

                                              -1-
20-01185-mew     Doc 4    Filed 08/04/20 Entered 08/04/20 01:06:59     Main Document
                                       Pg 2 of 8



attorneys represents:

                         PRELIMINARY STATEMENT

1.     Summa objects to the Debtor-Defendant’s, Boaz Bagbag (the “Debtor”)

      motion seeking orders dismissing this action (the “Motion”).

2.    The Motion should be denied because:

      a.)    the Complaint states a viable cause of action;

      b.)    abstention is inappropriate because this action is not parallel to two

             pending state court actions seeking relief under C.P.L.R. § 5203.

      These matters are elucidated herein.



            THE COMPLAINT STATES A CLAIM FOR RELIEF

3.    The Motion contends that the Complaint fails it does not allege that Summa

      has a judgment lien against any property.

4.    No authority is cited to support this contention.

5.    The Motion’s contention ignores established authority.

6.    Judgment liens affect property acquired after the judgment’s entry. In re

      Scarpino, 113 F.3d 338, 341 (2d Cir. 1997), In re Luftman, 245 F. Supp.

      723, 724–25 (S.D.N.Y. 1965) citing, Hulbert v. Hulbert, 216 N.Y. 430, 440,

      111 N.E. 70 (1916)(Inherited properly subject to prior judgment lien),

                                         -2-
20-01185-mew       Doc 4   Filed 08/04/20 Entered 08/04/20 01:06:59   Main Document
                                        Pg 3 of 8



      Hohenrath v. Wallach, 37 A.D.2d 248, 249, 323 N.Y.S.2d 560, 562 (2 nd

      Dept. 1971)(”The law is settled that the lien of a filed judgment attaches to

      an after-acquired interest in property of a judgment debtor).

7.    The action’s objective is to preserve and extend the judgment’s lien creating

      attributes for the next ten years against property which can be subject to a

      lien created by Summa’s money judgment against the Debtor.

8.    The Complaint states a claim for which relief can be granted.



                     THIS COURT SHOULD NOT ABSTAIN

9.    The Motion contends that this action is parallel to two actions in state court.

10.   It is not.

11.   Those actions seek to extend judgment liens created by filed transcripts of

      this Court’s judgment.

12.   This action seeks to extend the judgment liens created by this Court’s

      judgment.

13.   The state court actions cannot do that for this Court’s consent judgment.

14.   Only this Court has that authority. See, United States v. Am. Soc. of

      Composers, Authors & Publishers, 32 F.3d 727, 731 (2d Cir. 1994), Anthony

      DiSarro, Six Decrees of Separation: Settlement Agreements and Consent

                                         -3-
20-01185-mew       Doc 4   Filed 08/04/20 Entered 08/04/20 01:06:59    Main Document
                                        Pg 4 of 8



      Orders in Federal Civil Litigation, 60 Am. U. L. Rev. 275, 302 (2010)(“In

      addition to statutes, federal common law provides that federal courts have

      the inherent power to enforce their own orders.”)

15.   Moreover, the authorities cited by the Debtor for abstention involved far

      more intricate and difficult issues for protracted litigation.

16.   This action is simple.

17.   The Debtor is needlessly complicating it.



Applying Colorado River to this Action

18.   The Motion attempts applying the factors of Colorado River Water

      Conservation Dist. v. United States, 424 U.S. 800, 800, 96 S. Ct. 1236, 1238,

      47 L. Ed. 2d 483 (1976), to this action:

            (1)     whether the controversy involves a res over which one of the

                    courts has assumed jurisdiction;

            (2)     whether the federal forum is less inconvenient than the other for

                    the parties;

            (3)     whether staying or dismissing the federal action will avoid

                    piecemeal litigation;

             (4)    the order in which the actions were filed and whether

                                            -4-
20-01185-mew      Doc 4   Filed 08/04/20 Entered 08/04/20 01:06:59    Main Document
                                       Pg 5 of 8



                   proceedings have

                   advanced more in one forum than in the other;

            (5)    whether federal law provides the rule of decision; and

            (6)    whether the state procedures are adequate to protect the

                   plaintiff’s federal rights.

      See Motion, p.4.

19.   The factors don’t support abstention.

20.   The State Court has jurisdiction over the state liens. This Court has

      jurisdiction over the judgment.

21.   They are not interchangeable.

22.   The Federal forum is less inconvenient than the state forums.

23.   The State Actions are in two courts. This action is in this Court.

24.   This Court also provides for simpler service of process than State Court.

25.   Staying this action will not avoid piecemeal litigation.

26.   The rights asserted in each action are independent of each other.

27.   The State Court actions were commenced the same day as this action.

28.   This action has progressed farther.

29.   It obtained personal jurisdiction over the Debtor. The Motion is asserted.

30.   Federal law does not provide the rules for decision.

                                          -5-
20-01185-mew     Doc 4    Filed 08/04/20 Entered 08/04/20 01:06:59    Main Document
                                       Pg 6 of 8



31.   However, the law is not complex.

32.   Summa cannot opine whether state procedures are adequate to protect its

      federal rights.

33.   Summa notes, however, that the Debtor has consistently attempted to avoid

      this Court jurisdiction.

34.   Summa is concerned about the reason for that.

35.   Summa also notes that the State Court previously, improperly exercised its

      influence on this Court’s judgment.

36.   It seems that the State Court may not adequately protect Summa’s rights.

37.         Abstention from the exercise of federal jurisdiction is the exception,

            not the rule. The doctrine of abstention, under which a District Court

            may decline to exercise or postpone the exercise of its jurisdiction, is

            an extraordinary and narrow exception to the duty of a District Court

            to adjudicate a controversy properly before it. Abdication of the

            obligation to decide cases can be justified under this doctrine only in

            the exceptional circumstances where the order to the parties to repair

            to the state court would clearly serve an important countervailing

            interest. It was never a doctrine of equity that a federal court should

            exercise its judicial discretion to dismiss a suit merely because a State

                                         -6-
20-01185-mew        Doc 4   Filed 08/04/20 Entered 08/04/20 01:06:59   Main Document
                                         Pg 7 of 8



             court could entertain it.

      Colorado River, 424 U.S. at 813–14, 96 S.Ct. 1236

38.   The Debtor had not shown “exceptional circumstances” serving “an

      important countervailing interest” warranting abstention.

39.   In contrast, “the presence of a federal basis for jurisdiction may raise the

      level of justification needed for abstention” Niagara Mohawk Power Corp.

      v. Hudson River-Black River Regulating Dist., 673 F.3d 84, 99–100 (2d Cir.

      2012).

40.   A federal basis for jurisdiction exists here.

41.          “Athough in some rare circumstances the presence of state-law issues

             may weigh in favor of” a federal court's surrender of its jurisdiction,

             “the presence of federal-law issues must always be a major

             consideration weighing against surrender.” . . . . Here, federal issues

             not only are present, but predominate.

      Id., at 103

42.   Abstention is inappropriate.

43.   The Motion should be denied.

WHEREFORE, Summa asks this Court to issue orders: a.) denying the Motion;

and b.) granting such other and further relief as this Court deems proper.

                                          -7-
20-01185-mew    Doc 4   Filed 08/04/20 Entered 08/04/20 01:06:59   Main Document
                                     Pg 8 of 8



Dated: New York, NY
       August 4, 2020

                                    WAYNE GREENWALD, P.C.
                                    Attorneys for Plaintiff
                                    Summa Capital Corp.
                                    475 Park Avenue South - 26th Floor
                                    New York, NY 10016
                                    212-983-1922


                                    By: /S/ Wayne M. GreenwaPres
                                            Wayne M. Greenwald




                                      -8-
